NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JOHN CLARENCE THURBER, JR.,                   )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-3650
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for Charlotte
County; George C. Richards, Judge.

Howard L. Dimmig, II, Public Defender,
and Gary R. Gossett, Jr., Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.